UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-4066


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

JEROME HENRY,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(4:11-cr-00416-TLW-7)


Submitted:   October 16, 2012             Decided:   November 2, 2012


Before MOTZ, WYNN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Bobby G. Frederick, FREDERICK LAW OFFICE, Myrtle Beach, South
Carolina, for Appellant. Alfred William Walker Bethea, Jr.,
Assistant United States Attorney, Florence, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Jerome Henry pled guilty in accordance with a written

plea agreement to conspiracy to distribute five kilograms or

more   of   cocaine,     280     grams    or     more   of   cocaine       base,    fifty

kilograms      or     more       of    marijuana,         and    a     quantity        of

methamphetamine, in violation of 21 U.S.C. § 846 (2006).                           He was

sentenced to 188 months in prison.                      Henry now appeals.            His

attorney     has    filed    a    brief     in    accordance        with    Anders     v.

California, 386 U.S. 738 (1967), claiming that the sentence is

unreasonable but concluding that there are no meritorious issues

for appeal.        Henry has filed a pro se supplemental brief raising

additional issues.       We affirm.



                                           I

             Counsel questions whether the sentence is reasonable.

According to the presentence investigation report (PSR), Henry

was responsible for 1583.91 grams of crack and 28.35 grams of

powder cocaine, for a base offense level of 34.                      Two levels were

added for possession of a firearm, two levels were added for

role   in   the     offense,     and     three    levels     were    subtracted       for

acceptance of responsibility.                  See U.S. Sentencing Guidelines

Manual      §§ 2D1.1(a)(5)(c)(3),           2D1.1(b)(1),         3B1.1(c),          3E1.1

(2010).     Henry’s total offense level was 35.                 He was in criminal



                                           2
history    category         IV.        Henry’s       Guidelines     range   was    235-293

months.

               At sentencing, the Government informed the court that

it had agreed to withdraw the firearm enhancement.                            There were

no objections to the PSR.                    With the firearm adjustment, Henry’s

offense    level      was     33,      and    his    Guidelines     range   was    188-235

months.        The    court    heard         arguments   from     counsel   and    Henry’s

allocution.          Two of Henry’s family members spoke.                        The court

then    sentenced      Henry      to    188     months    in   prison.      In    imposing

sentence, the court stated that it had considered the 18 U.S.C.

§ 3553(a) (2006) sentencing factors.                      The court commented that

Henry had not served any significant time for past offenses.

While he had a criminal record, he did not have any prior drug

convictions, and his overall record was not as significant as

the records of many defendants.                     The court stated that Henry had

shown no respect for the law.                       Further, Henry was on probation

when he committed the instant offense.                     The court concluded that

a    sentence    at    the    low      end     of    Henry’s    Guidelines    range    was

appropriate.

               We review a sentence for reasonableness, applying an

abuse-of-discretion standard.                   Gall v. United States, 552 U.S.

38, 51 (2007).          This review requires consideration of both the

procedural and substantive reasonableness of the sentence.                             Id.

We     first    determine         whether        the     district     court      correctly

                                                3
calculated the defendant’s advisory Guidelines range, considered

the    applicable           § 3553(a)    factors,      analyzed   the   arguments

presented          by   the   parties,     and    sufficiently     explained    the

selected sentence.            United States v. Lynn, 592 F.3d 572, 575-76

(4th       Cir.    2010).      With     respect   to   the   explanation   of   the

sentence, the court “must place on the record an individualized

assessment based on the particular facts of the case before it.”

United States v. Carter, 564 F.3d 325, 330 (4th Cir. 2009).                      If

the sentence is free of procedural error, we then review the

substantive reasonableness of the sentence.                   Lynn, 592 F.3d at

576.       This review requires us to consider the totality of the

circumstances and to decide “whether the sentence was reasonable

— i.e., whether the [d]istrict [j]udge abused his discretion in

determining that the § 3553(a) factors supported” the selected

sentence.         Gall, 552 U.S. at 56.

                  We conclude that the district court did not abuse its

discretion in imposing the 188-month sentence.                    The court fully

complied with the required procedures, properly calculating the

Guidelines range, * considering the arguments presented, providing


       *
       We reject Henry’s claims in his pro se brief, all of which
he raises for the first time on appeal and which, accordingly,
are subject to plain error review. See United States v. Olano,
507 U.S. 725, 732-37 (1993).         First, Henry is factually
incorrect when he claims that the PSR reflected that he had only
six criminal history points: the PSR assessed six points for
various convictions and two points because the instant offense
(Continued)
                                            4
an   individualized     assessment,       and   taking   into    account   the

§ 3553(a)    factors.        The   sentence,     which   falls   within    the

Guidelines    range,    is    presumptively      reasonable,     see   United

States v. Go, 517 F.3d 216, 218 (4th Cir. 2008), and Henry did

not rebut this presumption.



                                      II

            In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm.         This court requires that counsel inform

Henry, in writing, of the right to petition the Supreme Court of

the United States for further review.            If Henry requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for




was committed while Henry was on probation.     Second, the PSR
states that David McFarlin and Rodney McNeil sold crack cocaine
for Henry, and Charles Jones was a runner for Henry in the drug
business.    There was no objection to these statements. We
conclude that Henry’s offense level was properly enhanced by two
levels based on his role in the offense.

          Finally,   Henry  complains   that  the PSR   in  his
possession does not show that the firearm enhancement was
withdrawn. It is unclear from the record before us whether the
copy of the PSR that was submitted to the Bureau of Prisons
reflects withdrawal of the enhancement. Further, Henry does not
assert that he has been prejudiced by the claimed omission.
While we reject his conclusory claim, Henry might present his
concern to the district court for consideration.



                                      5
leave to withdraw from representation.            Counsel’s motion must

state that a copy thereof was served on Henry.

            We dispense with oral argument because the facts and

legal    contentions   are   adequately   presented    in   the    materials

before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                    AFFIRMED




                                    6